

117 HR 373 IH: To treat certain face coverings and disinfectants as medical expenses for purposes of certain Federal tax benefits.
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 373IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Curtis (for himself, Mr. Bera, and Mr. Van Drew) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo treat certain face coverings and disinfectants as medical expenses for purposes of certain Federal tax benefits.1.Inclusion of certain face coverings and disinfectants as medical expenses for certain Federal tax benefits(a)In generalFor purposes of section 213 of the Internal Revenue Code of 1986 (and any provision of such Code which relies on such section for the definition of medical care, including sections 105, 106, 213, 220, and 223 of such Code), amounts paid (or expenses incurred, as the case may be) during the specified period for qualified COVID–19 prevention items shall be treated as amounts paid (or expenses incurred) for medical care.(b)Qualified COVID–19 prevention itemsFor purposes of this section, the term qualified COVID–19 prevention items means—(1)face masks which are recommended by the Director of the Centers for Disease Control and Prevention for use by the general public to reduce the spread of COVID–19, and(2)hand sanitizers which are recommended by the Commissioner of Food and Drugs for use by general public to reduce the spread of COVID–19.(c)Specified periodFor purposes of this section—(1)In generalThe term specified period means the period beginning on the date of the enactment of this Act and ending with the close of calendar year which includes the date on which the Secretary, after consultation with the Secretary of Health and Human Services, determines that the COVID–19 public health emergency has terminated.(2)COVID–19 public health emergencyThe term COVID–19 public health emergency means the emergency declared with respect to COVID–19 by the Secretary of Health and Human Services on January 31, 2020, under section 319 of the Public Health Service Act (42 U.S.C. 247d) (and any renewals or extensions thereof). (d)Treatment of plan amendmentsA plan or other arrangement that otherwise satisfies all applicable requirements of sections 106 and 125 of the Internal Revenue Code of 1986 (including any rules or regulations thereunder) shall not fail to be treated as a cafeteria plan or health flexible spending arrangement merely because such plan or arrangement is amended pursuant to a provision under this section and such amendment is retroactive, if—(1)such amendment is adopted no later than the last day of the plan year in which the amendment is effective, and(2)the plan or arrangement is operated consistent with the terms of such amendment during the period beginning on the effective date of the amendment and ending on the date the amendment is adopted.